Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 1 of 11




                                             21cr10009
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 2 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 3 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 4 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 5 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 6 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 7 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 8 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 9 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 10 of 11
Case 1:21-cr-10009-NMG Document 1 Filed 01/12/21 Page 11 of 11




                                  /s/ Thomas F. Quinn 1/12/21 @ 3:34pm.
